Citation Nr: 9902940	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  96-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for major depression 
with a history of anxiety reaction, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
March 1946, and August 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's major depression with a history of 
anxiety reaction is currently manifested by anxiety, 
depression, panic attacks which aggravate his tremors and 
other physical symptoms, periods of intense fear and 
discomfort, sleep difficulties, and vague auditory 
hallucination, and is productive of severe social and 
industrial impairment; his symptoms are exacerbated by 
episodes of stress concerning his declining health or housing 
placement. 


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for 
major depression with a history of anxiety reaction have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9405 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the appellant's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is plausible, that is, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  This finding is predicated upon the appellant's 
evidentiary assertions that his service-connected disability 
has increased in severity.  Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 1 Vet. App. 
629 (1992)); King v. Brown, 5 Vet. App. 19 (1993).  Once it 
has been determined that a claim is well-grounded, as here, 
VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and to consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Medical History

The record reflects that the Board granted service connection 
for neurosis, variously diagnosed, based upon the submission 
of new and material evidence in a January 1992 decision.  A 
February 1992 rating decision implemented the Board's 
decision.  A 30 percent evaluation was assigned for the 
service-connected major depression with a history of anxiety 
reaction, under Diagnostic Code 9405.  

The more recent evidence submitted for consideration in this 
matter reflects that the appellant sought an increased 
evaluation for his service-connected disability in October 
1993.

During a December 1993 VA examination, the appellant reported 
subjective complaints of depression, anxiety, helplessness, 
insomnia, diarrhea, shortness of breath, poor appetite, and 
periods of disorientation.  It was noted that the appellant 
resided in a retirement apartment complex.  The appellant 
described his living activities as independent, noting that 
he was able to attend to his own needs without assistance.  
He reported that he engaged in volunteer work, and would dine 
out with friends two to three times per week.  It was noted 
that the appellant and his wife had been separated for 11 
years, but maintain telephonic communication in addition to 
yearly visits.  The appellant indicated that he experienced 
episodes of severe depression, but noted that this was well 
managed at present.  On examination, the appellant was alert 
and oriented in all spheres.  He was noted to be congenial 
and cooperative.  His speech was of regular rate and rhythm.  
There was no evidence of thought disorder or psychoses.  He 
denied suicidal or homicidal ideation.  There was no evidence 
of obsessions, compulsions, or phobias.  His immediate memory 
was evaluated as good.  The examiner noted that recent memory 
was fair with mild impairment.  Basic concentration tests 
results were suggestive of mild impairment.  The examiner 
noted that the appellant's tremors and periods of 
disorientation were related to Parkinson's disease.  In that 
context, it was noted that there were no significant signs of 
cognitive impairment secondary to Parkinson's disease on 
examination.  The diagnostic impression was major depressive 
disorder, by history, currently in remission.

By rating action, dated in September 1994, the RO continued 
the rating evaluation assigned for the service-connected 
disability.

The appellant testified concerning the severity of his 
service-connected disability during a May 1995 hearing.  The 
appellant reported that he continued to volunteer as a 
bookkeeper, but wanted to secure a consulting position.  He 
indicated that he was unable to obtain a job as a certified 
public accountant because he was not able to proceed beyond 
an interview with a potential employer.  He attributed this 
circumstance to his tremulous condition, which he indicated 
made potential employers reluctant to hire him.  The 
appellant reported that he lived alone in a retirement 
community, and remained in contact with his wife from whom he 
was separated.  It was noted that the appellant also 
maintained telephonic contact with his brother.  He reported 
that he had two friends, and that he participated in 
activities included swimming, playing golf, walking, and that 
he was writing three books.  The appellant stated that he 
experienced continual depression, the severity of which 
depended upon factors such as political events, and other 
significant events such as the anniversary of the war.  He 
reported an increase in symptomatology during these periods.  
The appellant noted that he slept only a couple of hours each 
night.  He reported thoughts of suicide, but acknowledged 
that he had not experienced recent suicidal ideation.  The 
appellant reported that he participated in weekly group 
counseling, and was seen by a psychiatrist.  

It was the appellant's contention that the RO inappropriately 
characterized his service-connected disability.  In this 
respect, the appellant stated that his disability was more 
appropriately characterized as an anxiety disorder in order 
to encompass the physical manifestations associated with his 
psychiatric condition.  

Testimony was also offered by a friend of the appellant.  He 
indicated that he had a 53 year friendship with the 
appellant.  It was his opinion that despite the appellant's 
efforts, he was unable to care for himself for extended 
periods of time.

Clinical records, dated from July 1994 to January 1996, were 
reviewed in conjunction with the appellant's claim.  A review 
of these treatment reports discloses that the appellant was 
receiving ongoing treatment in the mental health clinic.  
During this period, the appellant reported symptoms of 
decreased mood, depression secondary to financial problems 
and his living arrangements, and anxiety related to his 
physical disorders.  The appellant reported that he was able 
to bring himself up during periods of decreased mood with 
increased activity.  It was noted that the appellant 
continued to volunteer.

In a March 1996 statement, the appellant indicated that the 
characterization of his service-connected disability was not 
accurate for rating purposes.  In that context, it was the 
appellant's contention that his major depressive disorder 
represented one of the more significant emotions developing 
from his anxiety reaction.

The appellant was hospitalized at a VA medical facility in 
March 1996.  The medical report indicated that the appellant 
presented with suicidal ideation, which was related to 
"turmoil in his environment."  It was noted that the 
appellant moved into an assisted living facility.  The 
appellant reported symptoms of suicidal ideation without 
plan, difficulty sleeping, and decreased interest, appetite, 
self-esteem and concentration.  The appellant described 
himself as depressed or down most of the time, but not 
suicidal.  It was noted that the appellant reported co-
existing anxiety attacks marked by symptoms of shortness of 
breath, shaking, sweating, tingling in the extremities, 
fainting, and excessive fear.  The examiner also noted that 
the appellant reported nightmares, intrusive memories of 
trauma, infrequent flashbacks, and survivor guilt.  On 
evaluation, the appellant was alert and oriented.  He was 
noted to exhibit resting tremors with some latency.  The 
examiner noted that the appellant appeared discouraged, and 
demoralized with blunted affect.  The appellant denied 
suicidal or homicidal ideation, or flight of ideas or loose 
associations.  His judgment and insight were evaluated as 
fair.  The appellant's mood improved with medication and 
therapeutic counseling.  The examiner noted that the 
appellant became less withdrawn and isolated during the 
course of this hospitalization.  The final diagnosis was 
dysthymia with a major depression (Axis I).  The appellant 
was evaluated with stressors of increasing medical difficulty 
in addition to his living situation.  A Global Assessment of 
Functioning Scale (GAF) score of 55 was indicated.

In May 1996, the rating evaluation assigned for the service-
connected psychiatric disorder was increased from 30 percent 
to 50 percent.

A June 1996 report indicated that the appellant underwent VA 
hospitalization.  The appellant presented with complaints of 
increasing depression, anxiety, decreased sleep and energy, 
and loss of control and direction.  He reported decreased 
self-esteem and activity.  The appellant attributed his 
symptoms to his present living arrangement, and indicated 
that he was displeased with this situation because of his 
lack of control, and the facility staff's failure to respond 
to his complaints.  In this context, the appellant reported 
that his dietary needs due to his Parkinson's disease were 
not being adequately addressed.  Finally, the appellant 
reported that he experienced significant nightmares, and 
intensive memories of trauma with some occasional flashbacks.  
The examiner noted that the appellant was followed in the 
outpatient mental health clinic.  On evaluation, the 
appellant was cooperative, and pleasant.  His speech was 
normal in volume, with slight latency and psychomotor 
retardation.  The appellant reported his mood as anxious and 
depressed.  His affect was euthymic.  His thought content was 
noted to be coherent.  It was noted that the appellant denied 
suicidal or homicidal ideation.  There was no overt evidence 
of psychoses, or deficits in concentration.  The appellant's 
insight and judgment were fair.  During his hospital course, 
the appellant was continued on medication and group therapy.  
His condition was noted to improve after a few days.  The 
diagnostic impression was depressive disorder with anxiety 
(Axis I).  The examiner identified the appellant's stressors 
as related to his living situation, and difficulty with 
medical care.  A GAF score of 50 was noted.

VA outpatient clinical records, dated from June 1996 to 
January 1997, were submitted for review in February 1997.  A 
review of these treatment reports shows that the appellant's 
condition was variously reported as stable to increased 
symptoms of anxiety and depression associated with his 
concerns regarding his dietary restrictions due to 
Parkinson's disease.  It was noted that the appellant was 
pleased with his current housing placement.  The records also 
disclose that the appellant continued to participate in 
therapeutic counseling during this period.  An October 1996 
case management notation indicated that the appellant 
demonstrated no insight into reasons for his several housing 
placement changes.  The examiner noted that during the course 
of the telephone conversation, the appellant was alert and 
oriented.  His thoughts were noted to be mostly logical.  The 
appellant was evaluated with moderately impaired insight and 
judgment.

In March 1997, the RO reviewed the evidence pursuant to the 
revised rating criteria for mental disabilities, and 
continued the assigned rating evaluation for the service-
connected disability.

In July 1997, the appellant sought an increased evaluation 
for his psychiatric disorder.  He reported that he had 
undergone recent VA hospitalization for this disability.

The July 1997 hospital report indicated that the appellant 
presented with complaints of suicidal ideation.  The examiner 
noted that the appellant had been evaluated two days earlier, 
at which time he complained of increasing Parkinson's 
symptoms.  He reported decreased appetite, sleep difficulty, 
depressed mood, feelings of hopelessness and helplessness, 
and suicidal ideation.  It was also noted that he endorsed 
vague psychotic symptoms of auditory hallucination of a 
spiritual nature.  The appellant described these as 
background noises as would be heard at a football game.  The 
examiner identified the appellant's stressor, at that time, 
as denial of placement in an assisted living home.  A GAF 
score of 35 was indicated.

On evaluation, the appellant was noted be disheveled in his 
appearance.  He maintained poor eye contact.  His speech was 
slow and monotonous.  The appellant was cooperative.  His 
psychomotor activity was retarded; and, he demonstrated a 
noticeable resting tremor in his hands.  His mood was 
depressed.  His affect was flat.  The examiner indicated that 
the appellant's thought content was notable for suicidal 
ideation.  In this context, it was noted that the appellant 
planned to jump from an 8th story apartment window.  The 
examiner noted that the appellant ruminated on his declining 
health.  The appellant's thought processes were evaluated as 
linear.  His insight and judgment were somewhat limited.  
During this hospital stay, the appellant was again continued 
on medication, and afforded therapeutic counseling.  It was 
noted that the appellant's mood and affect significantly 
improved by the fourth day of his admission.  When evaluated, 
the appellant denied suicidal ideation.  It was the 
examiner's assessment that the appellant's living situation 
contributed to his depressed mood.  It was also noted that 
this issue (housing placement) was aggressively pursued 
during the appellant's hospital course.  Consultation with an 
occupational therapist was arranged in order to locate a new 
residence for the appellant.  The examiner indicated that the 
appellant would remain in the hospital during this time, as 
it was determined to be dangerous to discharge the appellant 
back to his present apartment since this fostered his 
suicidal ideation.  With respect to the appellant's 
functional ability, the examiner opined that the appellant 
was poorly able to attend to the activities of daily life due 
to his physical disabilities.  The examiner indicated that 
the appellant's mood and affect were good and stable 
throughout his hospital stay.  It was not necessary to alter 
his course of medication.  It was also noted that the 
appellant did not complain of suicidal ideation or auditory 
hallucination.  The final diagnosis was major depressive 
disorder, and adjustment disorder (Axis I).  He was evaluated 
with stressors of declining physical health, chronic 
neurologic illness, and recent rejection of hoped for housing 
option.  A GAF score of 61 was evaluated at the time of 
discharge.  

Social and industrial survey, conducted in August 1997, noted 
that the appellant presently resided at a retirement center.  
It was noted that the appellant was advised to move into the 
assisted care facility due to lack of a support system in his 
previous residence, where he lived alone.  The report further 
noted that the appellant maintained only limited contact with 
his only surviving sibling.  The appellant's wife, from whom 
he had been separated for some time, was noted to reside in 
another nursing facility, and declined the appellant's offer 
to live with him.  The appellant reported that he had two 
friends, a lady friend who was also a resident at the nursing 
facility, and a fellow service member.  It was noted that the 
appellant reported a history of alcohol abuse, but indicated 
that he essentially discontinued all alcohol intake.  The 
appellant reported his belief that he was unemployable as a 
result of both his physical and psychiatric disabilities.  
The appellant noted that he experienced a marked increase in 
tremors whenever he felt anxious.  He reported that in the 
early 1980s, he submitted some 250 resumes, but was not 
successful in his efforts to obtain employment.  With respect 
to his activities, the appellant reported that he reads for 
limited periods due to problems with his eyesight, writes his 
autobiography, and participates in spiritual activities to 
include daily meditation.  It was noted that the appellant 
reported no significant changes or problems, with the 
exception of changes in his living arrangements.  It was the 
social worker's assessment that the appellant was 
unemployable based upon the reported debilitating effects of 
his physical and psychiatric disabilities, and his inability 
to secure employment on previous attempts.  It was noted in 
this regard, that the appellant's current placement in the 
nursing facility was appropriate.

The appellant underwent VA examination in September 1997.  
The medical examination report indicated that the appellant 
reported that he last worked in 1982.  He indicated that he 
had been separated from his wife of 50 years for the past 20 
year period.  The appellant reported subjective complaints of 
severe anxiety attacks which aggravate his physical disorders 
and tremulous episodes, in addition to "fight or flight of 
chemical reactions that don't dissipate properly."  He 
stated that he was "so eccentric and ha[d] so many 
problems."  The appellant reported that during a recent 
hospitalization, he contemplated suicide because he was 
unable to cope, and experienced feelings of hopelessness due 
to his physical condition and his wife's recent stroke.  

On evaluation, the appellant reported that he experienced 
daily panic attacks, manifested by upset stomach, dizziness, 
increased tremors, increased heart rate, shallow breathing, 
and chills.  The appellant reported complaints that he slept 
poorly, and lacked motivation.  The examiner noted that the 
appellant was alert and oriented in all spheres.  He was 
noted to be casually dressed and adequately groomed, although 
his hair was disheveled.  The examiner noted that the 
appellant's hands shook throughout the interview.  The 
appellant reported a history of suicidal ideation two months 
earlier.  He denied homicidal ideation.  He reported vague 
difficulties with auditory hallucinations, but indicated that 
he was quick to remind himself that these are figments of his 
imagination.  There was no evidence of a thought disorder.  
The appellant demonstrated normal ability to recall recent 
and remote memories.  The examiner indicated that the 
appellant exhibited above average cognitive abilities.  His 
speech was clear, coherent, and goal directed.  The examiner 
opined that the appellant was not a danger to himself or 
others, and indicated that the appellant had no current 
suicidal ideation.  The appellant was noted to be relatively 
content in his new living arrangement.  The appellant was 
noted to exhibit a mildly dysphoric mood, and restricted 
range of affect.  The diagnostic impression was history of 
recurrent major depressive disorder; panic disorder without 
agoraphobia; dysthymic disorder; and alcohol dependence, in 
remission (Axis I).  The appellant's stressors were noted to 
be psychosocial in nature, related to his occupational 
impairment.  A Global Assessment of Functioning Scale score 
of 51 was indicated.  It was noted that this score was 
reflective of moderate symptoms of panic disorder and 
dysthymic disorder.

In his assessment, the examiner indicated that the appellant 
was totally unemployable and severely industrially impaired 
due to his multiple physical disabilities.  In this context, 
it was noted that the appellant ambulated with a cane and 
suffered from severe Parkinsonian tremors.  It was noted that 
he also had a long-standing history of abnormalities of 
conduct and judgment, which was attributed to the appellant's 
50 year history of alcohol dependence, and history of 
suicidal ideation and suicide attempt.  The examiner noted 
that the appellant met the Diagnostic and Statistical Manual 
(DSM-IV) criteria for recurrent major depressive disorder, 
dysthymic disorder, and panic disorder without agoraphobia.  
The appellant was noted to have last experienced an episode 
of major depression during a hospitalization two months 
earlier.  It was noted that the appellant's dysthymic 
disorder was manifested by symptoms of depressed mood, 
insomnia, low self-esteem, feelings of hopelessness, and 
panic disorder.  The appellant was also noted experience 
discreet periods of intense fear and discomfort marked by 
symptoms of accelerated heart rate, shaking, shortness of 
breath, abdominal distress, dizziness, and chills.  It was 
the examiner's assessment that the appellant was mildly 
socially impaired as a result of his physical and 
psychologically problems.  The examiner indicated that the 
appellant had three friends with whom he maintained regular 
contact, to include a new girlfriend.  It was further noted 
that the appellant was unemployable due to his physical 
limitations, rather than his depression.   

Pertinent Law and Regulations

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The rating schedule 
recognizes that a veteran's disability evaluation may require 
reratings in accordance with changes in his or her physical 
condition.  It is essential, in evaluating a disability, the 
each disability be viewed in relation to its history.  
38 C.F.R. § 4.1.

Post-traumatic stress disorder is rated under the portion of 
the VA Schedule for Rating Disabilities that pertains to 
mental disorders.  Prior to November 7, 1996, PTSD was rated 
under 38 C.F.R. § 4.132 (1996).  Effective November 7, 1996, 
the rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130.  61 Fed.Reg. 52700 (Oct. 
8, 1996).  The evaluation criteria have substantially changed 
in the new rating schedule and now focus on the individual 
symptoms as manifested throughout the record, rather than on 
medical opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

Where the law or regulations changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Veterans Appeals stated that a "veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Under the old rating criteria, a 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was warranted if the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

In order to warrant the next evaluation of 100 percent, it 
must be shown that the attitudes of all contacts except the 
most intimate are so adversely affected so to result in 
virtual isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
The veteran must be demonstrably unable to obtain or retain 
employment.

Under the revised criteria, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships. 

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.

Analysis

Initially, the Board notes that the appellant questioned the 
adequacy of the characterization of his service-connected 
psychiatric disorder.  The appellant essentially contends 
that the characterization of his psychiatric impairment does 
not reflect the accompanying physical manifestations of his 
condition, but rather implied only psychological 
symptomatology.  In that regard, he indicated that the 
clinical presentation of symptomatology was inaccurate and, 
thus, could not be relied upon to present a complete 
disability picture for rating purposes.  The Board can not 
agree with this argument.  A review of the subject rating 
determinations reflect that the history of the disability in 
addition to the various manifestations of the appellant's 
depressive and anxiety disorders were considered and fully 
documented.  While the characterization of the service-
connected psychiatric disability does not delineate each 
symptom, physical or psychiatric, associated with the 
appellant's dysthymic disorder or anxiety reaction, the 
medical examination reports reflect detailed clinical 
findings addressing the presence or absence of objective 
findings to support the subjective complaints.  Further, 
rating evaluations were made based upon the totality of 
impairment shown on evaluation.  Accordingly, the Board is 
unable to concur that the characterization of the service-
connected disability in the subject rating decisions was 
inaccurate or, alternatively, that the diagnostic 
characterization of the service-connected disorder was 
inadequate for rating purposes.  The Board believes that the 
identified service-connected disability reflects a 
combination of the appellant's variously diagnosed neurosis, 
and provides an accurate characterization of the disorder 
based on his entire medical history.  See, Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In any event, 
anxiety and mood disorders are rated using the same rating 
criteria, so any error in characterizing the service 
connected disability is inconsequential.

The Board has carefully reviewed the evidence of record, 
particularly the VA examinations conducted since 1992.  In 
this case, the medical evidence demonstrates that the 
appellant experiences panic attacks, and exhibits a dysphoric 
mood, with accompanying physical symptoms.  The record is 
also replete with references to a lack of motivation, and 
limited insight and judgment.  More recently, the appellant 
reported vague auditory hallucinations.  His history is 
significant for suicidal ideation.  The record discloses that 
the appellant currently resides in an assisted care 
residence, and remains relatively isolated.  He has a 
"ladyfriend" and a fellow service member with whom he 
maintains regular contact.  He maintains only limited contact 
with his wife, and brother.  His daily activities include 
reading, writing, along with spiritual practices.  
Furthermore, the VA examiner has concluded that the appellant 
is only mildly socially impaired due to his physical and 
psychiatric symptoms.  The examiner opined that the appellant 
was unemployable due to severe industrial impairment 
attributable to his physical disabilities.  The appellant was 
evaluated with psychosocial stressors related to his 
occupational impairment.  Impairment in functional capacity 
was noted to be reflective of moderate symptoms related to 
the appellant's panic and dysthymic disorders.  The Board 
finds that these clinical findings, when considered in 
isolation, essentially demonstrate considerable impairment 
which is adequately compensated by the current assigned 
rating evaluation.  However, in this case, the evidence 
further demonstrates significant interplay between symptoms 
associated with the appellant's service-connected disorder 
and his various physical disabilities.  The evidence shows 
that the appellant has been variously diagnosed with several 
disabling conditions.  Notably, the appellant has been 
diagnosed with Parkinson's disease.  Due to a progressive 
increase in debilitating symptoms associated with this 
condition, it was necessary for the appellant to relocate to 
an assisted care facility.  Clinical records document 
persistent Parkinsonian tremors.  Although these tremors have 
been clinically evaluated as unrelated to the service-
connected disorder, the tremulous episodes are exacerbated by 
stress.  Conversely, the appellant's declining physical 
condition has resulted in increased symptoms of anxiety and 
depression.  The VA examiner attributed the appellant's 
severe industrially impairment and consequent unemployability 
to his physical disabilities.  Notwithstanding, it was the 
examiner's  further opinion, based upon a review of the 
record, that the appellant's symptoms of depression and panic 
disorder warranted an increased evaluation.  The Board finds 
that there is compelling evidence that such resultant 
exacerbations in symptomatology associated with his service-
connected disability must be considered when evaluating the 
disability picture.  In this regard, the Board finds that the 
appellant's service-connected disorder is demonstrably shown 
to increase in severity due his physical disabilities.  Thus, 
resolving all doubt in favor of the appellant, see generally 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Board 
finds it reasonable to conclude that the totality of the 
appellant's disability picture more closely reflects that of 
a 70 percent rating under the old and amended criteria of 
Diagnostic Code 9405.  

The appellant is not entitled to a 100 percent disability 
rating for his service-connected major depression with a 
history of anxiety reaction under either the old or revised 
criteria.  There is no evidence of psychosis.  The appellant 
engages in daily activities of reading, spiritual 
enlightenment, and writing his autobiography.  He maintains 
limited contact with this brother and wife.  He is not in 
virtual isolation in the community because he has limited 
social activity.  It has been determined that the appellant 
is unemployable due to severe industrial impairment resulting 
from the disabling effects of his physical maladies, rather 
than his service-connected psychiatric condition.  Therefore, 
he does not meet any of the three independent bases for 
granting a 100 percent evaluation under the old criteria for 
mental disorders.  Similarly, the appellant does not meet the 
criteria for a 100 percent rating under the revised 
regulations because there is no persuasive evidence that the 
appellant has total occupational and social impairment due to 
his service-connected disability.  On recent VA examination 
in September 1997, there was no evidence of a thought 
disorder.  He denied any recent suicidal ideation, and the 
appellant was determined not to be in persistent danger of 
hurting himself or others.  Although the appellant reported 
vague auditory hallucinations, he indicated that these 
episodes were easily distinguishable, and well controlled.  
It is clear from the record that while the appellant is not 
gainfully employed, this circumstance is wholly attributable 
to the severe disabling effect of his physical disabilities.  
The evidence demonstrates that the appellant's social 
adaptability is only mildly compromised as a result of his 
service-connected disorder.  Accordingly, the criteria for an 
evaluation of 100 percent have not been satisfied.

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
would be used in the appellant's case, since his claim for an 
increased rating was filed before the regulatory change 
occurred.  Under 38 C.F.R. § 4.16(c), the assignment of a 100 
percent schedular rating is warranted in cases in which a 
veteran is rated 70 percent disabled due to a psychiatric 
disorder, the psychiatric disorder is the veteran's only 
compensable disability, and the psychiatric disorder is found 
to preclude him from securing or following a substantially 
gainful occupation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994) (discussing the applicability of 38 C.F.R. § 4.16(c)); 
see also Swan v. Derwinski, 1 Vet. App. 20 (1990).

The Board concedes that the appellant is unable to work.  
However, the evidence makes clear that the appellant's 
unemployability is not the result of his service-connected 
psychiatric disability, rather, it is the result of his 
several physical disabilities which are not service-
connected.  This is clearly indicated by the VA examination 
in September 1997.  The examiner noted that the appellant's 
unemployability was solely attributable to his physical 
impairment.  The clinical evidence discloses that the 
appellant has been diagnosed with Parkinson's disease; 
congestive heart failure; hypertension; chronic venous 
insufficiency; Paget's disease, by history; hemorrhoids with 
rectal bleeding; hiatal hernia; and sleep apnea.  The VA 
examiner indicated that the limitations imposed by these 
disorders resulted in severe industrial impairment.  
Moreover, the examiner indicated that the appellant ambulated 
with a cane, and experienced severe Parkinsonian tremors.  
His psychiatric disability was noted to result in mild social 
impairment.  Further, the Global Assessment of Functioning 
Scale score was reflective of moderate symptoms related to 
the appellant's panic and dysthymic disorders.  It is 
therefore the Board's conclusion, for the reasons noted 
above, that the appellant is not shown to be entitled to a 
100 percent evaluation for his service-connected major 
depression with a history of anxiety reaction on the basis of 
unemployability under 38 C.F.R. 
§ 4.16(c).  

The Board notes that the appellant is in receipt of Social 
Security (SSA) disability benefits.  The Court has held that, 
although a SSA decision with regard to unemployability is not 
controlling for purposes of VA adjudications, the decision is 
"pertinent" to a determination of the veteran's ability to 
engage in substantial gainful employment.  Martin v. Brown, 4 
Vet. App. 136, 134 (1993).  See also Brown v. Brown, 4 Vet. 
App. 307 (1993).  However, in this instance, while the 
evidence demonstrates that the appellant is currently 
suffering from a severe service-connected psychiatric 
disability, the evidence makes abundantly clear that the 
appellant's unemployability is not the result of his service-
connected disability, but rather, the direct result of myriad 
physical disorders for which service connection is not 
established. 


ORDER

A 70 percent evaluation for major depression with a history 
of anxiety reaction is granted, subject to the law and 
regulations governing the award of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 18 -


